DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 7 is objected to because of the following informalities:  “the length” should be “a length” and “the thickness” should be “a thickness.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the originally filed specification and claims do not provide adequate written description for “a shunt conduit configured to be implanted at an atrial septum of the patient to increase and opening in the atrial septum.” While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. See MPEP 2163.03 (V). An original claim may lack written description support when:
(1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or 
(2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).
In this case, the limitation not supported defines the invention in functional language specifying a desired result (increasing the opening in the atrial septum) but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The specification includes repeated discussion of increasing opening 22 of valve 20 (see specification, para. 80, 81, 88, 94) but no discussion of an increase in opening in the atrial septum. 
	Claims 2-14 are rejected as dependents of claim 1. 
Regarding claim 15, the originally filed specification and claims do not provide adequate written description for “implanting a shunt conduit at an atrial septum of the patient to increase an opening in the atrial septum.” While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. See MPEP 2163.03 (V). An original claim may lack written description support when:
(1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or 
(2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).
In this case, the limitation not supported defines the invention in functional language specifying a desired result (increasing the opening in the atrial septum) but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The specification includes repeated discussion of increasing opening 22 of valve 20 (see specification, para. 80, 81, 88, 94) but no discussion of an increase in opening in the atrial septum. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 12-13, 15-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rottenberg et al. (US 2005/0148925).
Regarding claim 1, Rottenberg discloses a shunt 122 for regulating blood pressure between a patient’s left and right atrium (see Fig. 1C, para. 47) comprising: a shunt conduit (see Fig. 1C, conduit created by membranes 135) configured to be implanted at an atrial septum of the patient (see Fig. 1C, para. 30, 35) to increase an opening in the atrial septum (see Fic. 1C, para. 47, opening is within atrial septum), the shunt conduit having a length greater than a thickness of the atrial septum (see Fig. 1C), the shunt conduit configured to transition between a collapsed state suitable for percutaneous delivery and an expanded state when deployed across the patient’s atrial septum (see para. 99), and further discloses the shunt conduit configured to be collapsible after implantation (see Fig. 1C, para. 47, membrane 135 can be expanded and contracted, and when it is contracted it is collapsing).
	Regarding claim 2, Rottenberg further discloses arms 106 as anchors configured to anchor the shunt conduit to the atrial septum when deployed (see Fig. 1C, para. 37). 
Regarding claim 3, Rottenberg further discloses a flow rate capacity of the shunt conduit increases with an increase in pressure of the left atrium (see 47, spring-type mechanism help expands and/or contract membrane in response to changes in pressure differences between heart chambers, with expansion causing larger flow rate capacity and pressure would cause expansion).
	Regarding claim 4, Rottenberg further discloses the shunt conduit has a diabolo shape (see Fig. 1C). 
Regarding claim 12, Rottenberg further discloses the shunt conduit defines a neck (see Fig. 1C, neck at center) between conical sections (see Fig. 1C, sections before and after the neck are conical shaped due to curvature).
	Regarding claim 13, Rottenberg further discloses the neck and conical sections are collapsible (see Fig. 1C, para. 47, membrane 135 can be expanded and contracted, and when it is contracted it is collapsing). 
Regarding claim 15, Rottenberg discloses a method for regulating blood pressure between a patient’s left atrium and right atrium (see Fig. 1C, Abstract, para. 47), the method comprising: implanting a shunt conduit (see Fig. 1C, conduit created by membranes 135) at an atrial septum of the patient (see Fig. 1C, para. 30, 35) to increase an opening in the atrial septum (see Fig. 1C, para. 47, opening along conduit is within atrial septum and can be expanded), the shunt conduit having a length greater than a thickness of the atrial septum (see Fig. 1C), the shunt conduit configured to transition between a collapsed state suitable for percutaneous delivery and an expanded state when deployed across the patient’s’ atrial septum (see para. 99), and further discloses the shunt conduit configured to be collapsible after implantation (see Fig. 1C, para. 47, membrane 135 can be expanded and contracted, and when it is contracted it is collapsing).
	Regarding claim 16, Rottenberg further discloses the shunt conduit has a diabolo shape (see Fig. 1C). 
Regarding claim 17, Rottenberg further discloses the shunt conduit defines a neck (see Fig. 1C, neck at center) between conical sections (see Fig. 1C, sections before and after the neck are conical shaped due to curvature).
	Regarding claim 18, Rottenberg further discloses the neck and conical sections are collapsible (see Fig. 1C, para. 47, membrane 135 can be expanded and contracted, and when it is contracted it is collapsing). 
	Regarding claim 20, Rottenberg further discloses shunting blood through the atrial septum via the shunt conduit (see Fig. 1C, para. 47) to treat heart failure (see para. 33, 34).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7, 14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rottenberg et al. (US 2005/0148925).
	Regarding claim 7, teachings of Rottenberg are described above but this reference does not specifically teach a length of the shunt conduit is greater than twice a thickness of the atrial septum. 
There are very limited lengths allowing the shunt in an atrial septum (see rejection of claim 1 and Rottenberg, Fig. 1C).   A person of ordinary skill has good reason to pursue the known options (length of the atrial septum to the edge of the heart chamber in which it is placed) within his or her technical grasp.  If this leads to the anticipated success (shunting between the left and right atrium, regulating blood pressure), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would have the length of the shunt be greater than twice a thickness of the atrial septum since then then flow can be allowed through the septum and in between chambers, regulating pressure.   
	Regarding claim 14, teachings of Rottenberg described above but does not specifically teach the neck is between 4 and 6 mm in diameter, though Rottenberg discloses the neck having a diameter (see Fig. 1C). 
	However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Similar to in Gardner, the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (neck between 4 and 6 mm in diameter) and a device having the claimed relative dimensions would not perform differently than the prior art device of Rottenberg and in allowing for the regulation of blood pressure. Consequently, the claimed device is not patentably distinct from the prior art device of Rottenberg. 
	Regarding claim 19, teachings of Rottenberg are described above but does not specifically teach the neck is between 4 and 6 mm in diameter, though Rottenberg discloses the neck having a diameter (see Fig. 1C). 
	However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Similar to in Gardner, the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (neck between 4 and 6 mm in diameter) and a device having the claimed relative dimensions would not perform differently than the prior art device of Rottenberg in allowing for the regulation of blood pressure. Consequently, the claimed device is not patentably distinct from the prior art device of Rottenberg.
Claims 1, 4, 5, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudjemline (US 2009/0198315) in view of Celermajer (US 2010/0057192).
Regarding claim 1, Boudjemline discloses a shunt 23 for regulating blood pressure between heart chambers of a patient (see Figs. 10-12, para. 99), the shunt comprising: a shunt body 23 configured to be planted in a septum 100 of a patient (see Fig. 12, para. 99), the shunt body comprising a shunt conduit (see Figs. 11, 12 conduit within median/neck portion 25 and conical sections/collars 26) and the shunt conduit configured to transition between a collapsed state suitable for percutaneous delivery and an expanded state when deployed across the septum (see para. 28, 99, self-expanding for delivery). Additionally, the shunt conduit of Boudjemline, due to it’s structure, would also be collapsible after implantation when it is being removed (see Figs. 10-12, para. 28, 99, if self-expandable, pressure placed on the outside of the stent, due to the spaces between the wires, would cause it to collapse). Boudjemline further discloses the shunt configured for placement between a first atrium and a second atrium (see Fig. 12, para. 99) and the shunt having a length greater than a thickness of the atrial septum (see Fig. 12). 
Boudjemline does not disclose at an atrial septum of the patient to increase an opening in the atrial septum.
Celermajer discloses a shunt placed in a septum of the heart (see Fig. 3), between a left atrium and a right atrium, the shunt having a length greater than a thickness of the atrial septum and having a valve within the atrial septum, the valve helping to control flow and allowing for, when left atrial pressure exceeds right atrial pressure by a predetermined amount, allows the one way valve to open to allow blood flow through the passage from the left atrium to the right atrial to reduce left atrial pressure and treat heart failure (see Fig. 3, para. 6). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the shunt of Boudjemline include a one way valve allowing for, when left atrial pressure exceeds right atrial pressure by a predetermined amount, the one way valve to open to allow blood flow through the passage from the left atrium to the right atrial to reduce left atrial pressure and treat heart failure, as disclosed by Celermajer. As the valve would open for an increase in pressure of the left atrium and is positioned within the atrial septum, the shunt would be configured to be implanted at an atrial septum of the patient to increase an opening (opening of valve) in the atrial septum.  
Regarding claim 4, teachings of Boudjemline and Celermajer are described above and Boudjemline further discloses the shunt conduit has a diabolo shape (see Figs. 11-12). 
Regarding claim 5, teachings of Boudjemline and Celermajer are described above and Boudjemline further discloses the diabolo shape of the shunt conduit is configured to prevent migration of the shunt conduit through the atrial septum when deployed (see Fig. 12, para. 96).
Regarding claim 11, teachings of Boudjemline and Celermajer are described above and Boudjemline further discloses the shunt conduit is constructed from a nitinol frame (see para. 22). 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rottenberg in view of De Juan, JR. et al. (US 2007/0191863).
Regarding claim 6, teachings of Rottenberg are described above but does not specifically teach the shunt conduit coated with expanded polytetrafluorethylene (ePTFE).
	De Juan, JR. discloses a shunt conduit coated with ePTFE to promote healing of the shunt to the surrounding tissue (see para. 103). It would have been obvious to a person having ordinary skill in the art before the date of invention to coat the shunt and shunt conduit with epTFE, as disclosed by De Juan, JR. in order to promote healing of the shunt to the surrounding tissue.
Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudjemline in view of Celermajer as applied to claim 1 above, and further in view of Fischell et al. (US 2011/0093059).
Regarding claim 8, teachings of Boudjemline and Celermajer are described above but these references do not specifically teach the shunt body comprising a plurality of sinusoidal rings interconnected by a plurality of struts, though Boudjemline discloses the shunt body is a stent (see Abstract). 
Fischell discloses a stent with a plurality of sinusoidal rings interconnected by a plurality of struts to further improve radial strength and flexibility (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the shunt body comprise a plurality of sinusoidal rings interconnected by a plurality of struts in order to improve radial strength and flexibility, as disclosed by Fischell. 
Regarding claim 9, teachings of Boudjemline, Celermajer and Fischell are described above, and Boudjemline further discloses a neck (see Fig. 11, neck is middle portion of median portion 25) between  conical sections (see Figs. 11, 12, collars 26 going into opposite portions of ends of median portion 25) of the shunt body (see Figs. 11-12), and if the shunt is made up of the sinusoidal rings and struts due to the teachings of Boudjemline, Celermajer, and Fischell (see rejection of claim 8), then the resulting shunt would have the sinusoidal rings and struts defining the neck. 
	Regarding claim 10, teachings of Boudjemline, Celermajer and Fischell are described above but these references do not specifically teach the neck is between 4 and 6 mm in diameter, though Boudjemline discloses the neck having a diameter (see Fig. 26B). 
	However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Similar to in Gardner, the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (neck between 4 and 6 mm in diameter) and a device having the claimed relative dimensions would not perform differently than the prior art device of Boudjemline, Celermajer and Fischell in allowing for the regulation of blood pressure. Consequently, the claimed device is not patentably distinct from the prior art device of Boudjemline, Celermajer and Fischell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781